Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1,4-6,8-19,21-25 are allowed. Galer(US 2011/0244105) is the closest prior art. 
Regarding independent claim 1, Galer teaches an anticaking agent for cheese comprising 50% of a dairy powder and 50% non-dairy anti-caking blend(table 1, 94% cheese shreds are coated with a composition comprising 3% cream cheese powder and 3% non-dairy anticaking blend). Since Galer teaches that the dairy powder and non-dairy anticaking blend can be first mixed together in one single composition(paragraph 33), the composition as a whole is considered an anticaking agent due to its anticaking properties. Galer teaches that the anticaking blend in the anticaking agent can comprise cellulose fiber, starch, and flour(paragraph 33). Therefore, the anticaking agent comprises 50% non-dairy ingredients such as starch, fiber(cellulose) and optionally flour. 
Galer teaches that the dairy powder can be  “any commercially available dairy powder(paragraph 21)” but is silent on the use of milk permeate powder, deproteinized whey, or whey permeate powder. It wouldn’t have been obvious to use milk permeate powder, deproteinized whey, or whey permeate powder as the dairy powder because the applicant has shown unexpectedly better caking resistance on cheddar cheese shreds compared to other dairy powders used in Galer(See applicant’s declaration Fig 2 dated 4/7/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791